DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Furthermore, applicant is claiming 371 priority to PCT/EP2018/076499 filed September 28, 2018, and is also claiming foreign priority pursuant to 35 USC 119(a-d) to EPO 17306323.1 filed October 03, 2017. Applicant has complied with the provisions of the MPEP concerning the 371 priority and has also complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Applicants foreign priority is in English, the foreign priority is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for the purposes of applying prior art, applicant is entitled to the benefit of the October 3, 2017 foreign priority filing date. 
Claim Objections
Claims 1, 4, 10 (and their respective dependent claims, if any) are objected to because of the following informalities:  
1. Claim 1, line 7, “for the 10 wearer” should be corrected to “for the wearer” (i.e. delete “10”); 
2. Claim 4, line 6, “passing 10 by the center” should be corrected to “passing by the center” (i.e. delete “10”); 
3. With respect to claim 10, the claimed “thanks to measuring his sensitiveness” 
lacks some clarity and it is suggested that this be changed to “by measuring sensitiveness” to provide additional clarity”.

Claim Rejections - 35 USC § 112
Claims 1, 4, 6, 8, 9 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, concerning “step d”, the claimed “the model being a function of the wearer’s data” is vague and indefinite. In “step a”, applicant is claiming “providing wearer’s data comprising at least prescription data”. It is therefore not clear if “step d” is claiming “the model being a function of the provided wearer’s data, including the provided prescription data” (with this being the assumed meaning for purposes of examination), or if applicant means “the model being a function of at least portions of the wearer’s data” or if some other meaning is intended. 
With respect to claim 4, the claimed (α,β) i.e. the limitations within parentheses renders the claim vague and indefinite. It is not clear if what is set forth in the parentheses are intended as limitations or not.	Additionally, applicant’s claimed “for example” listed in two places of the claim renders the claim vague and indefinite. It is not clear if none, one or all of the “for example…” are intended as limitations or not. If intended as limitations, then the language “for example” should be deleted. If not intended as limitations, then the language “for example” and what then follows should all be deleted. For purposes of examination, the assumed meaning is “…for the computing step (d) by measuring the mean refractive power PPO for each of α and β for each of α and β of the ophthalmic lens where α,β are gaze directions passing the center of rotation of the eye (CRE), α being a lowering angle gaze direction in degrees, β being an azimuth angle gaze direction in degrees, and by using an interferometer or a Shack-Hartmann measuring device. 
With respect to claim 6, the claimed “wearer’s data comprise wearing condition data” is vague and indefinite. It is not clear if applicant is claiming the wearing condition data in addition to the prescription data of claim 1 or instead of the prescription data of claim 1 (and if instead of, then claim 6 would not be further limiting). For purposes of examination, the assumed meaning is “wherein the wearer’s data further comprises wearing condition data”. 
With respect to claim 8, applicant’s claimed “for example” listed in three places of the claim renders the claim vague and indefinite. It is not clear if none, one, two, or all of the “for example…” are intended as limitations or not. If intended as limitations, then the language “for example” should be deleted. If not intended as limitations, then the language “for example” and what then follows should all be deleted. For purposes of examination, the assumed meaning is “…in logMAR and determined in as-worn conditions of the lens wearer, and wherein the visual performance parameter tolerance range (VPP1; VPP2) is (0; 0.2), wherein VPP1 and VPP2 are expressed by logMAR”. 
With respect to claim 9, applicant’s claimed “for example” renders the claim vague and indefinite. It is not clear if  “for example…” is intended as limitations or not. If intended as limitations, then the language “for example” should be deleted. If not intended as limitations, then the language “for example” and what then follows should all be deleted. For purposes of examination, the assumed meaning is “comprises a sub-measuring with trial lenses, or with an aberrometer, or with a phoropter, the visual performance parameter tolerance range…”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/064065 (W0’065).
	With respect to claim 1, WO’065 discloses the limitations therein including the following: a method, implemented by computer, for evaluating an ophthalmic lens for a given wearer (abstract, page 2, line 10 to page 4, line 24); according to a visual performance parameter (page 2, lines 10 to page 5, line 24, the “local optical criterion” which as disclosed can be “acuity loss” as the “visual performance parameter”); providing wearer’s data including at least prescription data (page 2, lines 10-16, page 14, line 19 to page 17, line 17); providing for the visual performance parameter, a visual performance tolerance threshold value (page 2, line 10 to page 4, line 24, page 14, line 
	With respect to claim 1, WO’065 discloses comparing the visual performance parameter to a visual performance tolerance value i.e. a tolerance threshold value in terms of whether or not acuity loss is equal to or below the specific threshold value (see rejection above and page 17, lines 10-17). WO’065 therefore discloses “visual 
owevH	With respect to claim 2, WO’065 further discloses the performance model  simulating the lens to be evaluated worn by the wearer with the value determined based on this model (page 11, lines 22-27). 
	With respect to claim 5, WO’065 further discloses determining if the lens meets a visual performance threshold value to determine if the visual performance parameter is acceptable or not acceptable (see rejection of claim 1 above) and makes obvious the 
	With respect to claim 6, WO’065 further discloses the wearer data comprising wearing condition data (page 5, lines 4-11, page 14 lines 21-25, page 20 line 32 to page 21 line 4). 
	With respect to claim 7, WO’065 further discloses the visual performance parameter as acuity loss (page 3, lines 24-34). 
	With respect to claim 10, WO’065 is disclosing model based on the specific user wearing data and specific user prescription (see rejection of claim 1 above) and is therefore inherently disclosing the model personalized for the wearer. Additionally, by measuring the acuity loss relative to a threshold value as per claim 1, WO’065 is inherently measuring the wearer’s sensitivity of acuity loss.  
	With respect to claim 11, WO’065 further discloses the lens as within a frame of ophthalmic lenses having left and right lenses (page 1, lines 5-15) and that the evaluated lenses can be paired up to form left and right lenses for eyeglasses (page 8, lines 30-31). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method as disclosed as evaluating each of the left and right lenses for the purpose of determining if each lens individually provide acceptable levels of viewing for the user. 
. 
Claims 1-2, 5-7, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weeber publication number 2011/0270596.
	With respect to claim 1, Weeber discloses the limitations therein including the following: a method, implemented by computer, for evaluating an ophthalmic lens for a given wearer (abstract); according to a visual performance parameter (paragraphs 0017, 0042-0043 such as “visual acuity”, “contrast sensitivity” as the “visual performance parameter”); providing wearer’s data including acuity data and distance vision data (paragraphs 0017, 0042-0043); providing for the visual performance parameter, a visual performance parameter threshold range (paragraphs 0013, 0048). Additionally, whether one was using a tolerance threshold or a tolerance range would be obvious to one of ordinary skill in the art, at the time of the effective filing for the same reasoning set forth above in the WO’065 rejection. Weeber further discloses providing an ophthalmic lens to be evaluated, the lens having opto-geometric features (paragraphs 0045, 0064, the lens model and/or modification of the lens model including the parameters of the lens i.e. “opto-geometric features”); determining a value of the visual performance parameter (paragraphs 0045, 0048);  the value determined on the basis of a visual performance model (paragraphs 0013, 0042-0045); the model being a function of the wearer’s data including acuity data and distance vision data (paragraphs 0017, 0042-0045); as a function of the opto-geometric features of the lens (paragraphs 0045, 0064, the lens model and/or modification of the lens model including the 
	With respect to claim 1, Weeber does not specifically disclose the eye model including the wearer’s prescription data. However, Weeber teaches of the eye model including the specific individual parameters of the wearer including “acuity data” and “distance vision data” (paragraphs 0017, 0042-0043). The examiner takes Judicial Notice that distance prescription data is a well-known form of visual acuity data and/or vision distance data of a user for the purpose of providing accurate information as to the visual needs of the wearer. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the acuity data and/or distance vision data of Weeber that is being used as part of the visual performance model to be distance prescription data i.e. “prescription data” for the purpose of providing accurate information as to the visual needs of the wearer so that the visual performance model can better assist in determining the desired performance requirements of the ophthalmic lens. 
With respect to claim 2, Weeber further discloses the performance model  simulating the lens to be evaluated worn by the wearer with the value determined based on this model (paragraphs 0013, 0016, 0045). 

	With respect to claim 6, Weeber further discloses the wearer data comprising wearing condition data (paragraph 0045 i.e. considering “a plurality of viewing conditions” i.e. “wearing condition data”). 
	With respect to claim 7, Weeber further discloses the visual performance parameter as acuity loss (paragraph 0014, 0017). 
	With respect to claim 9, Weeber further discloses the visual performance tolerance range comprising a sub-step of measuring with trial lenses the visual performance tolerance range of the wearer (paragraphs 0048, ). Specifically, paragraph 0048 discloses that the tolerance range can be based on the specific patient tolerance to a parameter and paragraph 0058-0059, 0068-0070 discloses that the parameter can be defocus as determined by testing the specific patient with trial lenses. 
With respect to claim 10, Weeber is disclosing the model based on the specific user wearing data and specific user prescription (see rejection of claim 1 above) and is therefore inherently disclosing the model personalized for the wearer. Additionally, by measuring the acuity loss relative to a threshold value as per claim 1, Weeber is 
	With respect to claim 11, Weeber further discloses the lens as within a frame of ophthalmic lenses having left and right lenses and that the evaluated lenses can be paired up to form left and right lenses for eyeglasses (see rejection of claim 1 above, and also abstract, paragraphs 0012, 0059). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method as disclosed as evaluating each of the left and right lenses for the purpose of determining if each lens individually provide acceptable levels of viewing for the user. 
	With respect to claim 13, Weeber further discloses a non-transitory computer readable medium with instructions to perform the method of claim 1 (see rejection of claim 1 and paragraph 0065).
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’065 and/or Weeber in view of WO 2014/083392 (W0’392).
With respect to claim 3, WO’065 and Weeber disclose as is set forth above including disclosing the evaluation of a lens for a specific wearer based on visual performance (see rejections of claim 1 above) but do not specifically disclose a lens blank being surfaced as a function of the prescription data to obtain the lens to be evaluated. WO’392 teaches that when evaluating a lens for a specific wearer based on visual performance, that specifically, the method can further include having a lens blank being surfaced as a function of the prescription data for the purpose of obtaining the lens to be evaluated to personalize the performance of the lens to meet the needs of the 
With respect to claim 12, WO’065 and Weeber disclose as is set forth above including the evaluation of the lens according to the method of claim 1 (see rejections of claim 1 above) but do not specifically disclose an ordering system that defines manufacturing criteria based on wearer data including prescription data and a manufacturing system to manufacture the ophthalmic lens based on the manufacturing criteria. WO’392 teaches that when evaluating a lens for a specific wearer based on visual performance, that specifically, the method can further include an ordering system that defines manufacturing criteria based on wearer data including prescription data and a manufacturing system to manufacture the ophthalmic lens based on the manufacturing criteria for the purpose of ordering and manufacturing the lens to meet the specific criteria of the wearer (paragraphs 0013-0014, 0044-0046, 0077-0079). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the method of WO’065 and/or Weeber as further include an ordering system that defines manufacturing criteria based on wearer data including prescription data and a manufacturing system to manufacture the ophthalmic lens . 
Allowable Subject Matter
Claims 4 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and overcoming the claim objections and 112 rejections set forth above and based on the assumed meanings of these objections and rejections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of the claimed method for evaluating an ophthalmic lens specifically including, as the distinguishing features in combination with the other limitations, wherein the claimed step (c) comprises a sub-step of measuring the ophthalmic lens to be evaluated so as to determine the opto-geometrical features relevant for the computing step (d) by measuring the mean refractive power PPO for each of α and β and the module of resulting astigmatism ASR for each of α and β of the ophthalmic lens where α,β are gaze directions passing the center of rotation of the eye (CRE), α being a lowering angle gaze direction in degrees, β being an azimuth angle gaze direction in degrees, and by using an interferometer or a Shack-Hartmann measuring device. Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of the claimed method for  wherein the visual performance parameter tolerance range (VPP1; VPP2) is (0; 0.2), wherein VPP1 and VPP2 are expressed by logMAR. 
Prior Art Citations
	Fechner et al publication number 2014/0092395, and Ignatovich et al publication number 2014/0253907 are being cited herein to show methods having some similar method steps to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 29, 2021